Name: Commission Regulation (EEC) No 61/90 of 10 January 1990 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 8/38 Official Journal of the European Communities 11 . 1 . 90 COMMISSION REGULATION (EEC) No 61/90 of 10 January 1990 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 9 January 1990 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (n), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1 636/87 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION : Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 3942/89 (J), as last amended by Regulation (EEC) No 39/90 (8) ; Article 1 Whereas Council Regulation (EEC) No 1906/87 (') amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 3942/89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(') OJ NO L 281 , 1 . 11 . \ y /5 , p. 1 . (2) OJ No L 363, 13 . 12. 1989, p. 1 . f) OJ No L 166, 25. 6. 1976, p. 1 . (&lt;) OJ No L 177, 24. 6. 1989, p, 1 . (*) OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 153, 13. 6. 1987, p. 1 . O OJ No L 379, 28 . 12. 1989, p. 13. (  ) OJ No L 6, 9 . 1 . 1990, p. 22. O OJ No L 182, 3 . 7. 1987, p. 49. ("&gt;) OJ No L 281 , 1 . 11 . 1975, p. 65. This Regulation shall enter into force on 1 1 January 1990 . (  ') OJ No L 168, 25. 6. 1974, p. 7 . O1) OJ No L 202, 26. 7. 1978, p. 8 . 11 . 1 . 90 Official Journal of the European Communities No L 8/39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 10 January 1990 altering the import levies on products processed from cereals and rice (ECU/tonne) \ Import levies CN code Portugal ACP or OCT Third countries(other than ACP or OCT) 0714 10 10 ( ») 0714 10 91 0714 10 99 0714 90 11 0714 90 19 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 30 1103 19 90 1103 21 00 1103 29 20 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 1190 1104 12 10 110412 90 1104 19 10 1104 19 50 1104 19 99 1104 21 10 110421 30 1104 21 50 1104 21 90 1104 2210 10 (4) 1104 22 10 90 ( 5) 1104 22 30 1104 22 50 1104 22 90 52,77 49,75 52,77 49,75 52,77 64,29 36,03 95,59 80,1 1 53,77 80,11 64,29 64,29 36,03 95,59 53,77 . 65,06 95,59 80,11 64,29 53,77 53,77 105,54 44,99 88,34 65,06 64,29 95,59 . 82,62 82,62 130,42 53,77 44,99 77,09 77,09 68,86 44,99 114,07 114,07 114,07 11 4,07 (3) 114,07 (3) 233.05 132.06 208,58 217,82 140.07 217,82 233,05 233,05 132.06 208,58 140.07 234,16 208,58 217,82 233,05 140,07 118,20 231,76 123,43 242,02 234,16 233,05 247,18 185,41 185,41 289,70 118,20 123,43 217,82 217,82 193,62 123,43 118,90 115,88 118,90 115,88 118,90 239,09 135.08 214,62 223,86 143.09 223,86 239,09 239,09 135.08 214,62 143.09 240,20 214,62 223,86 239,09 143,09 121,22 237,80 126,45 248,06 240,20 239,09 253,22 188,43 188,43 295,74 121,22 126,45 220,84 220,84 196,64 126,45 No L 8/40 Official Journal of the European Communities 11 . 1 . 90 (ECU/tonne) CN code Import levies Portugal ACP or OCT Third countries(other than ACP or OCT) 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 19 1104 29 31 1104 2939 1104 29 91 1104 29 99 1104 30 10 1104 30 90 1106 20 10 1106 20 91 54,80 54,80 36,03 46,63 82,62 55,48 82,62 36,47 53,77 30,63 30,31 52,77 72,65 207,15 207,15 132.06 173,02 219,71 208,14 219,71 132,69 140.07 97,57 97,10 112,25 ( 3) 204,82 (3) 210,17 210,17 135.08 176,04 222,73 211,16 222,73 135,71 143.09 103,61 103,14 118,90 229,00 1106 20 99 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 1108 1200 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 90 72,65 69,25 54,49 99,44 77,05 87,99 92,69 72,65 72,65 72,65 72,65 312,50 . 164,68 118,59 164,68 118,59 118,59 204,82 (3) 231,56 173,02 206,27 154,12 179,61 286,20 208,45 208,45 104,22 1 04,22 0 520,36 271,89 208,45 271,89 208,45 208,45 229,00 242,44 183,90 217,15 (2 ) 165,00 190,49 0 306,75 229,00 229,00 229,00 229,00 701,70 368,61 274,94 368,61 274,94 274,94 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 118,59 167,91 116,00 118,59 22,09 40,47 22,09 40,47 22,09 40,47 22,09 40,47 246,06 208,45 284,83 198,09 208,45 52,14 111,73 52,14 111,73 52,14 111,73 52,14 111,73 258,94 274,94 381,55 264,58 274,94 58,14 117,73 58,14 117,73 58,14 117,73 58,14 117,73 440,28 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No : 1180/77 (OJ No L 142, 9. 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 11 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (4) TARIC code ; clipped oats. (*) TARIC code : CN code 11042210, other than 'clipped oats'.